DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
	Applicant’s amendments filed May 4, 2021 have been entered.
	Applicant’s cancellation of claims 19-20 place the present claim set in condition for allowance.
	The reasons for allowance of claims 1 and 18, and their dependents therefrom, are provided in the office action mailed January 28, 2021.

Conclusion
Claims 1, 3, 5-6, 8-9, 12-15, and 17-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793